Citation Nr: 0948088	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  08-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
to include as secondary to the Veteran's service-connected 
post-operative degenerative joint disease of the lumbar 
spine.  

2.  Entitlement to an increased disability rating for a lower 
back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and November 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Montgomery, Alabama, denying the claims 
currently on appeal.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Montgomery, 
Alabama in August 2008.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of 
record.  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

VA received notification from the Veteran in March 2004 
indicating that he wanted to withdraw his appeal seeking an 
increased disability rating for his low back disability.  The 
Board received such request prior to the promulgation of a 
decision.




CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an increased 
disability rating for a low back disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal from a March 1999 rating 
decision that granted service connection for a low back 
disorder and assigned a disability rating of 10 percent.  The 
Veteran filed a timely notice of disagreement regarding this 
decision, and he appealed this decision to the Board in 
August 1999.  However, in March 2004, VA received 
notification from the Veteran expressing a desire to withdraw 
this claim.  This request was made following an RO decision 
that increased the Veteran's low back disability rating to 20 
percent.  An appeal may be withdrawn at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2009).  Once the Veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009).


ORDER

The claim of entitlement to an increased disability rating 
for a low back disability is dismissed.  





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran is seeking service connection for multiple 
sclerosis.  During his August 2008 hearing, the Veteran 
offered two alternate theories on which he believed he was 
entitled to service connection.  First, the Veteran testified 
that he believed his multiple sclerosis preexisted his back 
surgeries of 1995 and 1998, but that these surgeries 
permanently aggravated his multiple sclerosis.  In the 
alternative, the Veteran also testified that he believed his 
claimed exposure to jet fuel during military service may have 
caused his multiple sclerosis.  There is presently 
insufficient evidence of record to support either of these 
theories.  

The Board will first address the contention that the multiple 
sclerosis was aggravated by the Veteran's spinal surgeries of 
1995 and 1998.  According to a January 1998 private treatment 
record prepared by a physician with the initials H.R., the 
Veteran had symptoms of unsteadiness that began prior to his 
lumbar spine surgery of 1995.  Dr. R did not relate these 
symptoms to multiple sclerosis.  Dr. R opined that the 
Veteran's unsteadiness had undergone a "dramatic worsening" 
since this surgery.  The record also contains a July 1999 
letter prepared by a private physician with the initials L.O.  
Dr. O opined that the Veteran had additional symptoms related 
to his multiple sclerosis that were brought about by the 
Veteran's previous back surgeries.  According to a June 1998 
letter from Dr. O, the Veteran's multiple sclerosis symptoms 
began prior to 1995 and have gradually worsened over the 
years.  The Board notes that this contention is somewhat 
contradicted in an August 1997 letter from Dr. O, however, in 
which it is noted that the Veteran reported that his 
unsteadiness first began after his lumbar spine surgery of 
1995.  Therefore, while these opinions suggest a possibility 
that the Veteran's multiple sclerosis may have been 
aggravated by his previous back surgeries, these opinions are 
not entirely clear.  

Based on the above evidence, the Board finds that there is 
evidence at least suggesting that the Veteran's multiple 
sclerosis may have been permanently aggravated by his lumbar 
laminectomy of 1995.  As such, the Veteran should be provided 
an opportunity to appear for a VA examination so that an 
opinion may be offered clarifying the above opinions provided 
by the private physicians, and opining as to whether the 
Veteran's multiple sclerosis was permanently aggravated by 
his lumbar spine surgery of 1995.  

The VA examiner should also opine as to whether it is at 
least as likely as not that the Veteran's multiple sclerosis 
manifested as a result of his military service, to include 
his claimed exposure to jet fuel.  While there is no evidence 
of record directly supporting this contention, the Veteran's 
DD-214 demonstrates that the Veteran performed vehicle 
maintenance with the Air Force.  This evidence suggests that 
it is possible that the Veteran was exposed to jet fuel.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given the 
opportunity to identify and submit records 
pertaining to any additional medical 
treatment he has received since June 1998 
- the date of the last medical evidence of 
record.  If any additional evidence is 
identified, VA should attempt to obtain 
this evidence and incorporate it into the 
Veteran's claims file.  

2. Once the above steps have been 
completed, the Veteran should be afforded 
a VA examination with the appropriate 
specialist(s) regarding his multiple 
sclerosis.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is at least as likely as not that the 
Veteran's multiple sclerosis existed prior 
to his lumbar laminectomy of 1995?  If so, 
is it at least as likely as not that the 
Veteran's multiple sclerosis was 
permanently aggravated as a result of his 
service connected lumbar spine disability?  

(b) If the examiner finds that the 
Veteran's multiple sclerosis was not 
permanently aggravated by his lumbar 
laminectomy of 1995, then the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's multiple sclerosis manifested as 
a result of his military service?  
Specifically, the examiner should note 
whether exposure to jet fuel may be 
related to a diagnosis of multiple 
sclerosis some 25 years later.  

A complete rationale for any opinion 
expressed must be provided.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


